       Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 1 of 18



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

DWAYNE LAVAUGHN LESTER,                   *

       Plaintiff,                         *

v.                                        *       Case No. 1:18-cv-03749-CCB

PATRICK SHANAHAN, Acting                  *
Secretary of Defense, et al.,
                                          *
       Defendants.
                                          *

*      *       *     *      *      *      *       *      *      *      *      *      *

            DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
               MOTION TO DISMISS AND FOR SUMMARY JUDGMENT

       Defendants, Patrick Shanahan, Acting Secretary of Defense, Defense Information Systems

Agency, Department of Defense Office of Inspector General, Cindy Your, Jang Suh, Robert

Knutti, and Katherine Lloyd, by their undersigned attorneys and pursuant to Rules 12(b)(1),

12(b)(6), and 56 of the Federal Rules of Civil Procedure, submit this Memorandum of Law in

support of their Motion to Dismiss and for Summary Judgment.

       I.      INTRODUCTION

       Plaintiff Dwayne Lester (“Lester”) was employed by the Defense Information Systems

Agency (“DISA”), which is a sub-agency of the Department of Defense, until his retirement in

November 2018. A DISA Office of Inspector General (“OIG”) investigation found that Lester:

(1) used his government-issued laptop to conduct a private business; (2) viewed inappropriate

YouTube content on his government-issued laptop during work hours; and (3) misrepresented the

amount of hours that he was present and working at DISA. Lester’s supervisors proposed his




                                                                                           1
        Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 2 of 18



removal from federal service based on the OIG’s findings, and Lester retired before DISA

adjudicated his proposed removal.

       Lester filed this suit claiming that he has been a “staunch defender of discriminatory

practices in hiring of African American males/females within the visual information field,” and

that his supervisors retaliated against him for this conduct by instituting an unlawful OIG

investigation based on false information. (See ECF. No. 1 at 2.) As explained below, this Court

lacks subject matter jurisdiction over Lester’s suit. Because Lester’s claims arise out of his federal

employment, he can only seek relief under two potential statutory schemes: (1) the Civil Service

Reform Act of 1978 (“CSRA”), 5 U.S.C. §§ 1201 et seq.; or (2) Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq. Lester, however, has not brought an appropriate claim under

either of those statutory schemes, and the Court, therefore, lacks jurisdiction to hear this dispute.

The Defendants have also offered additional bases for dismissal, which are discussed below.

       II.     FACTUAL BACKGROUND

       From approximately December 2010 to November 30, 2018, Plaintiff Dwayne Lester was

employed as a Multi-Media Specialist in the DISA Development and Business Center, Office of

Strategic Communications and Public Affairs located at Fort George G. Meade, Maryland (“Ft.

Meade.”) Decl. of C. Your ¶ 3, attached as Exhibit 1. On June 28, 2017, the DISA OIG Hotline

received a complaint that Lester was, among other things, using his DISA-issued laptop to conduct

private business during time that he was supposed to be working. See Decl. of J. Suh ¶ 3, attached

as Exhibit 2. Defendants Nancy Solomon and Jang Suh were the OIG investigators assigned to

the case. Id. ¶ 4. Their investigation consisted of, among other things: (1) interviewing 11

witnesses; (2) examining Lester’s Automated Time, Attendance, and Production (“ATAAPS”)

certification records; (3) building access records; (4) Defense Enterprise Email records; (5)



                                                                                                    2
       Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 3 of 18



telephone records; and (6) a forensic analysis of his DISA-issued laptop computer. 1 See DISA

OIG Report of Investigation at 2, attached as Exhibit 4. Generally, the OIG found three types of

inappropriate workplace conduct.

       First, the OIG found that Plaintiff was using his DISA-issued laptop to manage and transact

private business during work hours. See Ex. 4 at 1. The OIG Digital Forensics Team examined

the web browser history and file system history of Lester’s DISA-issued laptop. See Decl. of K.

Jamison ¶ 3, attached as Exhibit 5. That examination found 52 images that were downloaded to

Lester’s computer and his personal manuscript for a publication titled “Through My Eyes with a

Pencil. An Illustrated History of 100 Greatest African American Athletes of the 20th Century.”

Id. Lester also used his government landline telephone to communicate with a publishing

company, Mascot Books. Ex. 2 ¶ 4.

       Plaintiff also used his government email to conduct his private business. See Ex. 2 ¶ 5.

On July 21, 2017, Lester communicated with another employee stationed at Ft. Meade and agreed

to paint a portrait of the employee and his family posing with Eric Weddle, who was then a football

player for the Baltimore Ravens. Id. Lester accessed the PayPal website using his laptop and

generated an invoice, which he emailed to the purchasing employee. Id.

       Lester routinely accessed the website FineArtAmerica.com, which is a website that allows

members to create their own sites and sell personal items online. Ex. 5 ¶ 6. Lester had several




1
   Plaintiff signed DISA Form 786 (DISA Statement of Information System Use and
Acknowledgement of User Responsibilities) dated April 6, 2012, which states that, “[a]t any time,
the U.S. Government may inspect and seize data” stored on his government-issued laptop. See
Executed DISA Form 786 at 1, attached as Exhibit 3. The Form 786 also states that data stored
on the government-issued laptop is not private and is subject to routine monitoring, interception,
and searching and may be disclosed or used for any U.S. Government-authorized purpose. Id.
                                                                                                 3
        Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 4 of 18



items for sale on this site, including images that were found on his laptop. Id. Lester also accessed

the website, Brofmadcty.com, which he utilized to showcase his artwork. Id. ¶ 7; Ex. 2 ¶ 6.

       Second, OIG found that Plaintiff was spending significant time watching YouTube videos

while at work. 2 See Ex. 2 ¶ 7; Ex. 5 ¶ 9. Specifically, Plaintiff accessed 263 sites on YouTube,

of which 21 sites contained images and/or language that OIG determined were inappropriate for

the workplace. See Ex. 2 ¶ 7; Ex. 5 ¶ 9; see also Ex. 4 at 14, 15 (listing the inappropriate YouTube

content).

       Third, OIG found time and attendance violations where Plaintiff certified through the

ATAAPS system that he had worked more hours than he actually worked. Ex. 2 ¶ 8; Ex. 4 at 15-

18. From January 3, 2017 through June 30, 2017, Plaintiff’s timesheets, in comparison to the

turnstile reports of entrance and exit of DISA Facilities at Ft. Meade, revealed that he coded his

ATAAPS for 113.50 hours of regular time, which was unaccounted for, and for which he was not

present at his official duty station in the DISA Buildings at Ft. Meade. Ex. 2 ¶ 8; Ex. 4 at 15-18.

       OIG concluded in its Report of Investigation that Lester: (1) misused his official time from

January 1, 2017 through August 22, 2017, in violation of 5 CFR Section 2635.705, Use of official

time; (2) misused government-provided information technology, from January 1, 2017 through

August 22, 2017, by conducting personal business and viewing inappropriate material on his

assigned property, in violation of 5 CFR Section 2635.101(9) and DISA Instruction 630-225-15;

and (3) improperly accounted for his time and attendance from January 1, 2017 to June 30, 2017,

in violation of Department of Defense (DoD) Financial Management Regulation (FMR) 7000.14-



2
 Lester’s web history also included searches for “how to delete top sites form history on mac,”
“covering up evidence,” “does the IG have to tell you you're being investigated,” “doing outside
work on a federal computer,” “work on a federal computer,” and “personal work on a federal
computer.” Ex. 5 ¶ 5.

                                                                                                   4
       Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 5 of 18



R, Volume 8, Civilian Pay and Policy, Chapter 2, Time and Attendance, paragraph 020304,

accounting for Time and Leave (August 2015). See Ex. 4 at 1-2.

       Based on the OIG report, Lester’s third-level supervisor, Cindy Your, proposed his removal

based on the following charges: (1) 68 instances of unauthorized use of government property; (2)

132 instances of conduct unbecoming of a federal employee; and (3) 65 instances of absence

without leave. See Ex. 1 ¶ 11; see also Nov. 1, 2018 Notice of Proposed Removal, attached as

Exhibit 6. Lester’s fourth-level supervisor, Katherine Lloyd, would have been the deciding

official with respect to Lester’s proposed removal, but Lester retired before she adjudicated the

proposed removal. See Decl. of K. Lloyd ¶ 6, attached as Exhibit 7.

       III.    PROCEDURAL BACKGROUND

       On December 20, 2018, Lester made an informal complaint to the Equal Employment

Opportunity (“EEO”) Office alleging race, color, age, and disability discrimination arising out of

the OIG investigation and his proposed removal. See Decl. of A. Connor ¶¶ 3-4 attached as

Exhibit 8; see also EEO Counselor’s Report, EEO Intake Questionnaire, and Dec. 10, 2018 Letter

from Plaintiff, attached collectively as Exhibit 9. On January 9, 2019, the EEO Office notified

Lester of his right to file a formal complaint of discrimination, which required Lester to file any

formal complaint of discrimination within 15 days of the Notice. See Ex. 8 ¶ 3; Jan. 9, 2019 Notice

of Right to File, attach as Exhibit 10. Lester did not file a formal discrimination complaint. See

Ex. 8 ¶ 3. The Agency also does not have a record of Lester filing an administrative tort claim.

Decl. of C. Hitzel ¶ 3, attached as Exhibit 11.

       Lester filed in his complaint in this Court on December 6, 2018. (ECF No. 1.) Lester

claims that he has been a vocal advocate for the hiring and promotion of minority candidates within

DISA, and that his supervisors tried to silence him by instituting an OIG investigation based on



                                                                                                 5
        Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 6 of 18



false information. (See id. at 2.) Plaintiff alleges, among other claims, employment claims (5

U.S.C. § 2302, 42 U.S.C. § 12203), tort claims (defamation, abuse of process), and constitutional

claims (First and Fourth Amendment).

       In addition to naming the Secretary of Defense, DISA, and the DISA OIG as defendants,

Plaintiff named the following six individuals:

       1) Robert Knutti, Chief of Visual Information Branch and Plaintiff’s second-line
          supervisor (former)

       2) Cindy Your, former Chief of the Office of Strategic Communication and Public
          Affairs, and Plaintiff’s third-line supervisor

       3) Katherine Lloyd, Deputy of the Development and Business Center and
          Plaintiff’s fourth-line supervisor

       4) Lieutenant General Alan R. Lynn, Director of DISA (former)

       5) Jang Suh, OIG Investigator

       6) Nancy Solomon, OIG Investigator (former)

(ECF No. 1 at 1.) Undersigned counsel currently represents all of the individual defendants except

former DISA Director Alan Lynn and former DISA OIG Investigator Nancy Solomon. Lynn and

Solomon no longer work for DISA. There is no evidence that they have been properly served, and

it is unknown whether they are aware that they have been named defendants in this suit. 3 Lynn is

only identified in the caption, and it is not clear whether Plaintiff named Lynn in his individual or

official capacity. Solomon is only identified the body of the Complaint twice. (ECF No. 1 at 4,

6.) As explained below, this Court lacks subject matter jurisdiction to adjudicate this suit and

Plaintiff has failed to state a claim against any defendant. Thus, although undersigned counsel




3
  Because there is no evidence that these two individuals have been served, the Complaint against
them is subject to dismissal under Rule 4(m) of the Federal Rules of Civil Procedure.
                                                                                                   6
          Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 7 of 18



does not represent Lynn and Solomon, any dismissal or summary judgment would apply to the

claims against them, as well.

          IV.    STANDARD OF REVIEW

                 A. Rule 12(b)(1)

          A motion to dismiss based on lack of subject matter jurisdiction pursuant to Federal Rule

of Civil Procedure 12(b)(1) raises the question of whether the court has the authority to hear and

decide the case. See Davis v. Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005). The plaintiff

bears the burden of proving that subject matter jurisdiction exists. See Piney Run Preservation

Ass’n v. Cnty. Comm’rs of Carroll Cnty., Md., 523 F.3d 453, 459 (4th Cir. 2008). When a

defendant challenges subject matter jurisdiction, the “court is to regard the pleadings as mere

evidence on the issue, and may consider evidence outside the pleadings without converting the

proceeding to one for summary judgment.” Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir.

1999) (quoting Richmond, Fredericksburg & Potomac R. Co. v. U.S., 945 F.2d 765, 768 (4th Cir.

1991)).     In addition, the court may properly grant a motion to dismiss for lack of subject matter

jurisdiction “where a claim fails to allege facts upon which the court may base jurisdiction.” Davis,

367 F. Supp. 2d at 799 (citation omitted).

                 B. Rule 12(b)(6)

          A motion to dismiss for failure to state a claim under Rule 12(b)(6) serves to test the legal

sufficiency of the complaint. Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To

survive a motion to dismiss pursuant to Rule 12(b)(6), a plaintiff’s “’[f]actual allegations must be

enough to raise a right to relief above the speculative level,’” thereby “‘nudg[ing] their claims

across the line from conceivable to plausible.’” Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th Cir.

2011) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)) (correction in original).



                                                                                                     7
        Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 8 of 18



Although courts must generally accept as true the allegations of a complaint, “the tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions” or “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “At bottom, determining

whether a complaint states on its face a plausible claim for relief and therefore can survive a Rule

12(b)(6) motion will ‘be a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense. But where the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

show[n] – that the pleader is entitled to relief . . . .” Francis v. Giacomelli, 588 F.3d 186, 193 (4th

Cir. 2009) (quoting Iqbal, 556 U.S. at 679).

               C. Rule 56

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Rule 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[T]his standard provides that the mere

existence of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). “A dispute is

genuine if ‘a reasonable jury could return a verdict for the nonmoving party.’” Libertarian Party

of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp. of Am.,

673 F.3d 323, 330 (4th Cir. 2012)). “A fact is material if it ‘might affect the outcome of the suit

under the governing law.’” Id. (quoting Anderson, 477 U.S. at 248). “The nonmoving party cannot

create a genuine issue of material fact through mere speculation or the building of one inference

upon another,” Othentec Ltd. v. Phelan, 526 F.3d 135, 140 (4th Cir. 2008) (internal quotation



                                                                                                     8
       Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 9 of 18



marks omitted), and “cannot defeat summary judgment with merely a scintilla of evidence.” Am.

Arms Int’l v. Herbert, 563 F.3d 78, 82 (4th Cir. 2009) (citing Anderson, 477 U.S. at 251).

       V.      ANALYSIS

               A. This Court lacks subject matter jurisdiction over Plaintiff’s employment-
                  related dispute.

       Plaintiff has the ability to challenge certain employment decisions; however, any challenge

must be brought pursuant to the Civil Service Reform Act of 1978 (“CSRA”), 5 U.S.C. §§ 1201

et seq. “It is well established that Sovereign immunity removes subject matter jurisdiction in

lawsuits against the United States and its agencies unless the United States has consented to suit,

thereby waiving its sovereign immunity.” FDIC v. Meyer, 510 U.S. 471, 475 (1994); United States

v. Mitchell, 463 U.S. 206, 212 (1983); United States v. Sherwood, 312 U.S. 584, 586 (1941). The

CSRA provides the exclusive remedy for a federal employee to challenge an employment action,

and the CSRA does not provide for judicial review in this Court for Lester’s claims.

       The CSRA “established a comprehensive system for reviewing personnel action taken

against federal employees.” Elgin v. Dep’t of Treasury, 567 U.S. 1, 5 (2012) (quoting United

States v. Fausto, 484 U.S. 439, 455 (1988)). “The availability of administrative and judicial review

under the CSRA generally turns on the type of civil service employee and adverse employment

action at issue.” Id. at 12. For example, where an employee is removed from federal service, the

employee may seek review by the Merit Systems Protection Board (“MSPB”). See 5 U.S.C. §

7512; Bolton v. Colvin, 674 F. App’x 282, 286 (4th Cir. 2017); Kloeckner v. Solis, 568 U.S. 41

(2012). For less severe personnel actions—including reassignments, performance evaluations, or

significant changes in duties, responsibilities, or working conditions—a plaintiff alleging a

violation must first seek corrective action from the Office of Special Counsel (“OSC”) before

seeking MSPB review. 5 U.S.C. §§ 1214, § 2302(a)(2)(A); McCarthy v. MSPB, 809 F.3d 1365,

                                                                                                  9
       Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 10 of 18



1374 (Fed. Cir. 2016). Federal employees dissatisfied with MSPB’s final decision may generally

file a petition for judicial review with the Court of Appeals for the Federal Circuit. 4 5 U.S.C. §§

1214(c); 7703(b)(1); 7701(c)(1)-(3); Elgin v. Dep't of Treasury, 132 S. Ct. 2126, 2130-31 (2012).

       These, and other provisions of the CSRA, provide the exclusive remedies for a federal

employee to challenge an employment action to the exclusion of all other statutory remedies. Elgin

v. Dep’t of Treasury, 567 U.S. 1, 11-12 (2012) (“Given the painstaking detail with which the CSRA

sets out the method for covered employees to obtain review of adverse employment actions, it is

fairly discernible that Congress intended to deny such employees an additional avenue of review

in district court.”); Hall v. Clinton, 235 F.3d 202, 206 (4th Cir. 2000)(“Congress intended that the

CSRA would operate to the exclusion of all other statutory remedies for claims arising out of the

federal employment relationship.”); see also Bolton v. Colvin, 674 F. App’x 282, 290-91 (4th Cir.

2017); Mann v. Haigh, 120 F.3d 34, 38 (4th Cir. 1997); Lim v. United States, 2011 U.S. Dist.

LEXIS 71793, *10-11, 2011 WL 2650889 (D. Md. 2011)(dismissing all tort and constitutional

claims on the basis that the CSRA preempted such claims). The exclusivity of the CSRA applies,

even in instances where the CSRA does not provide an administrative remedy or judicial review

of a particular employment decision. Elgin v. Dep’t of Treasury 567 U.S. at 10-11; see also Bloch

v. Exec. Office of the President, 164 F. Supp. 3d 841, 851-52 (E.D. Va. 2016)(“an aggrieved federal

employee’s statutory remedies for claims arising from the federal employment relationship are

limited; only the remedies available under the CSRA may be pursued . . . .”)




4
  Where an employee also claims discrimination or retaliation based upon a protected class, the
entire “mixed case” may be reviewed by a district court. 5 U.S.C. § 7703(b)(2); Elgin, 132 S. Ct.
at 2134. As explained in the following section, Plaintiff cannot bring a Title VII action and,
therefore, this is not a “mixed case.”
                                                                                                 10
       Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 11 of 18



       Here, there is no evidence that Lester exhausted his administrative remedies with the

MSPB or the OSC, but even if he had, only the Court of Appeals for the Federal Circuit would

have jurisdiction to review those claims. See 5 U.S.C. §§ 1214(c), 7703(b)(1). The Court,

therefore, must dismiss Plaintiff’s Complaint for lack of subject matter jurisdiction.

       The Court should note that the arguments presented in the following sections are only

offered in the alternative. The CSRA is the exclusive remedy for challenging employment actions,

and that exclusivity preempts the tort and constitutional/Bivens claims alleged in Lester’s

Complaint. 5 See Hall, 235 F.3d at 203; Lim, 2011 WL 2650889 (D. Md. 2011).

               B. Any Title VII claim must be dismissed for the failure to exhaust
                  administrative remedies.

       It is not clear whether Plaintiff is alleging a discrimination claim under Title VII; 6 however,

any Title VII claim must be dismissed for Plaintiff’s failure to exhaust administrative remedies.

Before filing a Title VII lawsuit, a plaintiff must exhaust his administrative remedies. See United

Air Lines, Inc. v. Evans, 431 U.S. 553, 555 n. 4 (1977); Smith v. First Union Nat’l Bank, 202 F.3d

234, 247 (4th Cir. 2000). Where a plaintiff fails to exhaust administrative remedies, the court lacks

subject matter jurisdiction over the subsequently filed Title VII claim. See Balas v. Huntington

Ingalls Industries, Inc., 711 F.3d 401, 406-07 (4th Cir. 2013); Jones v. Calvert Group, Ltd., 551

F.3d 297, 300 (4th Cir. 2009). Rather than “a formality to be rushed through,” the exhaustion

requirement is “an integral part of the Title VII enforcement scheme.” Chacko v. Patuxent Inst.,

429 F.3d 505, 510 (4th Cir. 2005). Requiring an employee to pursue an agency’s administrative




5
  The CSRA also provides the remedy under Lester’s claim under the Whistleblower Protection
Act of 1989, 5 U.S.C. § 2302. See Dotson v. Griesa, 398 F.3d 156, 163-64 (2d Cir. 2005).
6
  Plaintiff cites the retaliation provisions of Title VII, 42 U.S.C. § 12203, but his Complaint does
not identify the particular protected activity that he engaged in other than generally asserting that
he has been a “staunch defender of discriminatory practices[.]” (ECF No. 1 at 2.)
                                                                                                    11
       Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 12 of 18



channels places the agency on notice of the alleged discrimination and gives agency officials an

important opportunity to investigate and resolve the allegedly unlawful actions. Id. In pursuing

administrative remedies, “[i]t is not enough that plaintiff takes an initial step or steps and then

abandons the process.” Jordan v. United States, 522 F.2d 1128, 1132 (8th Cir. 1975). The agency

must “have the opportunity to exercise its discretion, to apply its expertise, and, possibly, to

discover and correct its own errors.” Id.

       Lester started but then abandoned the Title VII administrative process. On December 20,

2018, Lester made an informal complaint to the EEO Office alleging race, color, age, and disability

discrimination arising out of the OIG investigation and his proposed removal. See Ex. 8 ¶¶ 3-4;

Ex. 9. On January 9, 2019, the EEO notified Lester of his right to file a formal complaint of

discrimination, which required Lester to file any formal complaint of discrimination within 15

days of the Notice. Ex. 8 ¶ 3; Ex. 10. Lester, however, never filed a formal complaint of

discrimination. Ex. 8 ¶ 3. Accordingly, he has not exhausted administrative remedies and this

Court lacks jurisdiction over any Title VII claim.

               C. This Court lacks jurisdiction to adjudicate Plaintiff’s tort claims.

       Plaintiff alleges tort claims of abuse of process and defamation. Any tort claim against the

federal government must comply with the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346.

The FTCA permits a limited waiver of sovereign immunity by the government for an individual

to sue the United States for personal injury caused by the wrongful conduct of its employees acting

within the scope of their employment. “[T]he circumstances of its waiver must be scrupulously

observed and not expanded by the courts.” Kokotis v. United States Postal Serv., 223 F.3d 275,

278 (4th Cir. 2000) (citing United States v. Kubrick, 444 U.S. 111, 117-18 (1979)).




                                                                                                12
       Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 13 of 18



       Pursuant to the FTCA, the United States is the only proper party defendant. See 28 U.S.C.

§§ 1346(b), 2679; Baird v. Haith, 724 F. Supp. 367, 376-77 (D. Md. 1988). The FTCA states:

       Upon certification by the Attorney General that the defendant employee was acting
       within the scope of his office or employment at the time of the incident out of which
       the claim arose, any civil action or proceeding commenced upon such claim in a
       United States district court shall be deemed an action against the United States
       under the provisions of this title and all references thereto, and the United States
       shall be substituted as the party defendant.

28 U.S.C. § 2679(d)(1). The U.S. Attorney for the District of Maryland has provided the

Certification required by this provision, and has certified that Defendants Your, Lynn, Suh,

Solomon, Knutti, and Lloyd were acting within the scope of their federal employment at all times

relevant to this Complaint. See Scope Certification, attached as Exhibit 12. Accordingly, this

Court must dismiss any tort claim against the individual defendants and substitute the United States

as the proper defendant.

       Among its other mandatory terms, the FTCA provides that a plaintiff must exhaust

administrative remedies by, inter alia, filing a claim with the “appropriate Federal agency.” 28

U.S.C. § 2675(a). A tort claim against the United States is “forever barred” unless it is presented

in writing to such agency within two years after the claim accrues. 28 U.S.C. § 2401(b). Lester,

however, did not file an administrative tort claim. See Ex. 11 ¶ 3. He, therefore, has not exhausted

his administrative remedies, and the Court lacks jurisdiction to adjudicate his tort claims.

       The Court should note that even if Lester had exhausted administrative remedies, the FTCA

does not waive sovereign immunity with respect to Lester’s alleged torts. Lester claims that the

OIG investigation was an abuse of process, and he also claims that the OIG’s findings and other

statements by his supervisors were defamatory. (See, e.g., ECF No. 1 at 10, 11.)

       The FTCA, however, only waives sovereign immunity with respect to abuse of process

committed by “law enforcement investigative officers” who are “empowered by law to execute

                                                                                                 13
       Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 14 of 18



searches, to seize evidence, or to make arrests for violations of Federal law.” 28 U.S.C. § 2680(h).

Of the named defendants, the only potential “law enforcement investigative officers” are the OIG

investigators, but as Jang Suh stated in his Declaration, as an OIG investigator, he was not

authorized by law to execute searches, seize evidence, or make arrests. Ex. 2 ¶ 10. Accordingly,

the Court lacks jurisdiction to hear Lester’s abuse of process claims.

       The FTCA also does not waive sovereign immunity for “libel, slander, [and]

misrepresentation.” 28 U.S.C. § 2680(h). Although section 2680(h) does not list “defamation,”

the Fourth Circuit has found that “libel, slander, [and] misrepresentation” were intended to cover

all conduct falling within the “heartland of the tort of defamation.” See Talbert v. United States,

932 F.2d 1064, 1066-67 (4th Cir. 1991) (quoting Jimenez-Nieves v. United States, 682 F.2d 1, 6

(1st Cir. 1982)). Accordingly, the Court must dismiss Lester’s defamation claim. 7

               D. Plaintiff has not stated a Bivens claim against the individual defendants,
                  and they are otherwise entitled to qualified immunity.

       Lester claims that he was “silenced,” in violation of the First Amendment and that the OIG

investigators “hacked” into this personal accounts in violation of the Fourth Amendment. (See

ECF No. 1 at 2, 5.) In Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971), the

Supreme Court recognized a private cause of action for certain constitutional violations. A Bivens

plaintiff must establish that he or she was harmed by a constitutional violation. See Goldstein v.

Moatz, 364 F.3d 205, 210 n. 8 (4th Cir. 2004) (stating that Bivens requires proof of two elements,

the first being “a violation of [] constitutional rights,”); Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)

(stating that Bivens recognized cause of action against federal officers “alleged to have violated a




7
  Plaintiff cites 28 U.S.C. § 4101, likely as a basis for his defamation as this statute includes a
definition of “defamation.” See 28 U.S.C. § 4101(1). This chapter of Title 28, however, relates
to recording foreign judgments and does not apply here.
                                                                                                     14
       Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 15 of 18



citizen’s constitutional rights.”) (citations and quotations omitted). Here, Lester has not stated a

Bivens claim because he has not explained how the defendants violated either the First Amendment

or the Fourth Amendment of the Constitution.

       To state a First Amendment claim, Lester must show “‘self-censorship, which occurs when

a claimant is chilled from exercising h[is] right to free expression.’” Cooksey v. Futrell, 721 F.3d

226, 235 (4th Cir. 2013) (citations omitted). Lester conclusively asserts that the OIG investigation

was an attempt to “silenc[e]” him because he has been a “staunch” defender of discriminatory

practices, but he does not articulate how the OIG investigation, which found multiple instances of

malfeasance, objectively chilled his First Amendment rights. (See ECF No. 1 at 2); Iqbal, 556

U.S. at 681 (stating “conclusory allegations [are] not entitled to be assumed true.”) Lester also

does not explain how any particular defendant acted to chill his First Amendment rights. See Iqbal,

556 U.S. at 676 (a Bivens plaintiff “must plead that each Government-official defendant . . . has

violated the Constitution.”) Accordingly, any First Amendment claim should be dismissed.

       Lester also claims that the OIG investigators violated the Fourth Amendment’s prohibition

on warrantless searches and seizures when it “hacked” into his personal Gmail and PayPal

accounts. (ECF No. 8) (“Suh and the IG Hacked Mr. Lester personal Home email and his personal

PayPal account . . . .”) Again, Lester’s conclusory allegations are insufficient to state a Bivens

claim against any particular defendant.

       Additionally, the OIG findings and the attached declarations show that the OIG

investigators did not “hack” Lester’s PayPal or Gmail account. Ex. 4 ¶ 10. They reviewed the file

history and browser history of Lester’s DISA-issued laptop, which Lester acknowledged was not

“private” and could be inspected “[a]t any time.” See Ex. 3; Ex. 5 ¶ 3. For example, the OIG

found PayPal-related communications on Lester’s “DEE” or “Defense Enterprise Email,” which



                                                                                                 15
       Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 16 of 18



is his government email. See Ex. 4 at 10-12. Despite Lester’s claim that the OIG hacked into his

personal email account, the OIG was only able to see the subject line of two emails sent by Lester

by viewing the browser history on his government-issued laptop. See Ex. 4 at 13. OIG was not

able to see the substance of the emails or any other emails in Lester’s Gmail account. See id. Thus,

Lester’s conclusory assertion that the OIG investigators “hacked” into his personal Gmail and

PayPal accounts is not true.

        The Court should also dismiss any Bivens claim against the individual defendants because

they are protected by qualified immunity. Qualified immunity affords government officers

protection from suits for monetary damages when a government official’s conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known. See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “Because qualified immunity is an

immunity from suit, and not merely an immunity from liability, ‘it is effectively lost if a case is

erroneously permitted to go to trial.’” Parrish v. Cleveland, 372 F.3d 294, 301 (4th Cir. 2004)

(citing Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). The doctrine of qualified immunity applies

to officials “so long as their conduct ‘does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’” Mullenix v. Luna, 136 S. Ct. 305, 308

(2015) (citations omitted). The Supreme Court has stated: “[p]ut simply, qualified immunity

protects ‘all but the plainly incompetent or those who knowingly violate the law.’” Id. (citing

Malley v. Briggs, 475 U.S. 335, 341 (1986)).

        Maryland applies the two-step analysis for qualified immunity established in Saucier v.

Katz, 533 U.S. 194 (2001). The first step requires the court to decide “whether the facts alleged

or shown, taken in the light most favorable to the plaintiff, establish that the [government official’s]

actions violated a constitutional right.” Meyers v. Baltimore Cnty., Md., 713 F.3d 723, 731 (4th



                                                                                                     16
       Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 17 of 18



Cir. 2013) (citing Saucier, 533 U.S. at 201). The second step requires the court to determine

whether “the right at issue was ‘clearly established’ at the time of the officer’s conduct.” Id. (citing

Saucier, 533 U.S. at 201).

       Lester cannot defeat the individual defendants’ qualified immunity.               As explained

previously, Lester has not shown that any individual defendant violated a “clearly established”

constitutional right. The OIG investigated an allegation that it received on its hotline, the OIG

substantiated those allegations through a lawful investigation that was conducted appropriately,

and DISA justifiably proposed Lester’s removal based on the OIG findings. There is no credible

factual allegation in the Complaint that any of the individual defendants violated the Constitution.

Thus, the individual defendants are entitled to qualified immunity, and the Court should enter

judgment in their favor on any First Amendment or Fourth Amendment Bivens claim.

               E. Plaintiff’s remaining causes of action lack a waiver of sovereign immunity
                  and otherwise fail to state a claim.

       Lester also cites several other statutes that neither establish this Court’s jurisdiction nor

state a claim. Lester cites two criminal statutes, 18 U.S.C. § 1037 and 18 U.S.C. § 1026, which

do not create a private right of action. Lester cites the False Claims Act, 31 U.S.C. § 3729, which

applies to false claims for payment submitted to the government, and which has no applicability

here. Lester also cites 29 U.S.C. § 158, which protects an employee’s right to join a labor

organization, and 41 U.S.C. § 4712, which protects federal-contractor whistleblowers; neither of

these statutes waive sovereign immunity nor have any factual applicability here.

       VI.     CONCLUSION

       WHEREFORE, the Defendants respectfully request that the Court dismiss the Complaint

or enter summary judgment in favor of the Defendants.




                                                                                                     17
Case 1:18-cv-03749-CCB Document 20-1 Filed 05/06/19 Page 18 of 18




                                   Respectfully submitted,

                                   Robert K. Hur
                                   United States Attorney

                             By:   ____/s/___________________
                                   Matthew P. Phelps, No. 17933
                                   Assistant United States Attorney
                                   U.S. Attorney’s Office
                                   36 South Charles Street, Fourth Floor
                                   Baltimore, Maryland 21201
                                   (410) 209-4800
                                   Matthew.Phelps@usdoj.gov




                                                                           18
